DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chahley et al., US Patent Pub. US 20160120097 A1 (hereinafter Chahley) in view of Chervenka et al, US Patent Pub. US 20120001876 A1 (hereinafter Chervenka).

Claim 1
 system for distributing particulate material to an agricultural field (Chahley, Para [0017] - - A system for distributing particulate product/material to an agricultural field.), comprising: a meter module configured to dispense particulate material through a product distribution system, the meter module being controllable to dispense the particulate material at a metering rate that is adjustable (Chahley, Para [0017-18] - - Meter modules that dispense particulate product/material through product distribution lines/system and control the product application/dispensing at adjustable rates.); an input source configured to receive an input from an operator for modifying a parameter used for determining the metering rate (Chahley, Para [0017-18], [0022] - - An input controller/source receiving input from an operator to modify an application rate/parameter that is used to determine a metering rate.); and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium (Chahley, Para [0021-24] - - A controller in communication with a metering module and the input controller/source that executes software/program stored in a nonvolatile/non-transient storage medium.) to: apply the input to modify the parameter, and adjust the metering rate according to the parameter as modified. (Chahley, Para [0020] - - Apply the operator input to modify an application rate/parameter that is used to determine a metering rate change that is implemented by the metering system.)
But Chahley fails to specify determine a level of access for the operator providing the input; and determining the level of access to be sufficient for modifying the parameter.
However, Chervenka teaches determining a level of access for the operator providing the input (Chervenka, Para 0031] - - Determining a level of access for a user/operator.); and determining the level of access to be sufficient for modifying the parameter. (Chervenka, Para [0031], [0035-38], [0045] - - Determining if a user’s/operator’s level of access is sufficient to enable a feature to allow the user/operator to modify the setting data/parameter.)
 are analogous art because they are from the same field of endeavor.  They relate to control systems for agricultural machinery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above control system for agricultural machinery, as taught by Chahley, and incorporating the determination if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as suggested by Chervenka (Para [0003]).

Claim 2
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
Chervenka further teaches determine the level of access for the operator by authenticating a password provided by the operator. (Chervenka, Para [0031] - - Determining a level of access for a user/operator by authenticating a password provided by the user/operator.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating the determination of a user’s level of access based on a password, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or  (Para [0003]).

Claim 3
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches determining the level of access to be sufficient for modifying the parameter by referencing a data structure indicating permission levels for a plurality of parameters and a plurality of operators. (Chervenka, Para [0025-27], [0031], [0033] - - Determining if a user’s/operator’s level of access is sufficient to enable a feature to allow the user/operator to modify setting data/parameter by referencing data stored in a data storage device/”data structure” that indicates permission levels for multiple users/operators and what applications, features or settings each user/operator has access to.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating the determination of a user’s level of access based on data stored in a data storage device that indicates permission levels for multiple users and what applications, features or settings each user has access to, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining a user’s level of access based on data stored in a data storage device that indicates permission levels for multiple users and what applications, features or settings each user has access to, as suggested by Chervenka (Para [0003]).

Claim 4
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches upon failing to determine a level of access to be sufficient for modifying a parameter, executing to maintain the parameter without applying the input. (Chervenka, Para [0025-27] - - If a user’s/operator’s level of access is not sufficient based on permission data to enable a feature, the feature will be disabled and not allow the user/operator to modify the setting data/parameter, and the data/parameter will be maintained without applying user/operator input.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating the determination of a user’s level of access and disabling features if the user does not have proper permission data, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining a user’s level of access and disabling features if the user does not have proper permission data, as suggested by Chervenka (Para [0003]).

Claim 5
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	The combination of Chahley and Chervenka further teaches the parameter relates to at least one of a meter calibration for the meter module. (Chahley, Para [0022] - - A parameter relating to meter calibration information for the meter module.)

Claim 6
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	The combination of Chahley and Chervenka further teaches the parameter relates to a configuration of the product distribution system, wherein the configuration is selected from the group consisting of: a number of distribution headers; a number of distribution lines; and a dimension of the product distribution system. (Chahley, Para [0019-21] - - Parameter data relating to configuration data including distribution headers, distribution lines, and the number/dimension of row units and outlets of the product distribution system.)

Claim 7
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
The combination of Chahley and Chervenka further teaches the parameter relates to a selection of particulate material. (Chahley, Para [0017-18], [0022] - - An input controller/source receiving input from an operator to modify an application rate/parameter relating to the selected agricultural product particulate material.)

Claim 9
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
Chervenka further teaches a display for displaying the parameter, wherein the controller further executes to authenticate a password provided by the operator before displaying the parameter. (Chervenka, Para [0031], [0035-38], [0045] - - Determining if a user’s/operator’s level of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating the determination if a user’s level of access is sufficient to enable and display a feature to allow the user to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining if a user’s level of access is sufficient to enable and display a feature to allow the user to modify data in the system, as suggested by Chervenka (Para [0003]).

Claim 11
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches a wireless communications system, wherein the controller further executes to send a notification through the wireless communications system after executing to apply the input to modify the parameter. (Chervenka, Para [0029], [0037-38], [0045] - - Making the enabled setting data/parameter accessible and visible for modifications of setting data/parameter to be made on a terminal/display device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating making enabled setting data accessible and visible on a terminal display device to modify data in the system, as taught by Chervenka.  
 (Para [0003]).

Claim 12
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
The combination of Chahley and Chervenka further teaches a wireless communications system, wherein the input source is configured to receive the input from a remote operator through the wireless communications system. (Chahley, Para [0034] - - Wireless communication connection from an external input device that allows the operator to remotely input data to the controller.)

Claim 13
Chahley teaches a method for distributing particulate material to an agricultural field (Chahley, Para [0017] - - A method for distributing particulate product/material to an agricultural field.), comprising: controlling a meter module to dispense particulate material through a product distribution system at a metering rate that is adjustable (Chahley, Para [0017-18] - - Meter modules that dispense particulate product/material through product distribution lines/system and control the product application/dispensing at adjustable rates.); receiving an input from an operator for modifying a parameter used for determining the metering rate (Chahley, Para [0017-18], [0022] - - An input controller/source receiving input from an operator to modify an application rate/parameter that is used to determine a metering rate.); applying the input to modify the parameter, and adjusting the metering rate according to the parameter as modified. (Chahley, Para [0020] - - Apply the operator 
But Chahley fails to specify determining a level of access for the operator providing the input; and determining the level of access to be sufficient for modifying the parameter.
However, Chervenka teaches determining a level of access for the operator providing the input (Chervenka, Para 0031] - - Determining a level of access for a user/operator.); and determining the level of access to be sufficient for modifying the parameter. (Chervenka, Para [0031], [0035-38], [0045] - - Determining if a user’s/operator’s level of access is sufficient to enable a feature to allow the user/operator to modify the setting data/parameter.)
Chahley and Chervenka are analogous art because they are from the same field of endeavor.  They relate to control systems for agricultural machinery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above control system for agricultural machinery, as taught by Chahley, and incorporating the determination if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as suggested by Chervenka (Para [0003]).

Claim 14
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
determining the level of access for the operator by authenticating a password provided by the operator. (Chervenka, Para [0031] - - Determining a level of access for a user/operator by authenticating a password provided by the user/operator.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating the determination of a user’s level of access based on a password, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining a user’s level of access based on a password, as suggested by Chervenka (Para [0003]).

Claim 15
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches determining the level of access to be sufficient for modifying the parameter by referencing a data structure indicating permission levels for a plurality of parameters and a plurality of operators. (Chervenka, Para [0025-27], [0031], [0033] - - Determining if a user’s/operator’s level of access is sufficient to enable a feature to allow the user/operator to modify setting data/parameter by referencing data stored in a data storage device/”data structure” that indicates permission levels for multiple users/operators and what applications, features or settings each user/operator has access to.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as 
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining a user’s level of access based on data stored in a data storage device that indicates permission levels for multiple users and what applications, features or settings each user has access to, as suggested by Chervenka (Para [0003]).

Claim 17
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches sending a notification through a wireless communications system after applying the input to modify the parameter. (Chervenka, Para [0029], [0037-38], [0045] - - Making the enabled setting data/parameter accessible and visible for modifications of setting data/parameter to be made on a terminal/display device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating making enabled setting data accessible and visible on a terminal display device to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by making enabled setting data accessible and visible on a terminal display device to modify data in the system, as suggested by Chervenka (Para [0003]).

Claim 18
Chahley teaches a system for distributing particulate material to an agricultural field (Chahley, Para [0017] - - A system for distributing particulate product/material to an agricultural field.), comprising: an air cart (Chahley, Para [0017] - - An air cart.) comprising: a product storage tank configured to store particulate material (Chahley, Para [0017] - - A storage tank storing particulate material.); and a meter module configured to dispense the particulate material from the product storage tank to a primary product distribution line, the meter module being controllable to dispense the particulate material at a metering rate that is adjustable (Chahley, Para [0017-18] - - Meter modules that dispense particulate product/material through product distribution lines/system and control the product application/dispensing at adjustable rates.); an agricultural implement (Chahley, Para [0020-21] - - An agricultural implement.) comprising: a product distribution header configured to receive the particulate material from the air cart through the primary product distribution line (Chahley, Para [0020-21] - - Product distribution header receives particulate material from the air cart through a primary distribution line.); and a plurality of row units, each row unit being configured to receive the particulate material from the product distribution header through a secondary product distribution line and deposit the particulate material to the agricultural field (Chahley, Para [0020-21] - - A plurality of row units that receive the particulate material from the product distribution header through secondary product distribution lines and deposit the particulate material to the agricultural field.); an input source configured to receive an input from an operator for modifying a parameter used for determining the metering rate (Chahley, Para [0017-18], [0022] - - An input controller/source receiving input from an operator to modify an application rate/parameter that is used to determine a metering rate.); and a controller in communication with the meter module and the input source, the controller executing a program stored in a non-transient medium (Chahley, Para [0021-24] - - A to: apply the input to modify the parameter, and adjust the metering rate according to the parameter as modified. (Chahley, Para [0020] - - Apply the operator input to modify an application rate/parameter that is used to determine a metering rate change that is implemented by the metering system.)
But Chahley fails to specify determining a level of access for the operator providing the input; and determining the level of access to be sufficient for modifying the parameter.
However, Chervenka teaches determining a level of access for the operator providing the input (Chervenka, Para 0031] - - Determining a level of access for a user/operator.); and
determining the level of access to be sufficient for modifying the parameter. (Chervenka, Para [0031], [0035-38], [0045] - - Determining if a user’s/operator’s level of access is sufficient to enable a feature to allow the user/operator to modify the setting data/parameter.)
Chahley and Chervenka are analogous art because they are from the same field of endeavor.  They relate to control systems for agricultural machinery.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above control system for agricultural machinery, as taught by Chahley, and incorporating the determination if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by determining if a user’s level of access is sufficient to enable a feature to allow the user to modify data in the system, as suggested by Chervenka (Para [0003]).

Claim 20
 teaches all the limitations of the base claims as outlined above.  
	Chervenka further teaches a wireless communications system, wherein the controller further executes to send a notification through the wireless communications system after executing to apply the input to modify the parameter. (Chervenka, Para [0029], [0037-38], [0045] - - Making the enabled setting data/parameter accessible and visible for modifications of setting data/parameter to be made on a terminal/display device.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system for agricultural machinery, as taught by Chahley and Chervenka, and further incorporating making enabled setting data accessible and visible on a terminal display device to modify data in the system, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to restrict access of the operator to certain machine functions of the vehicle to reduce risk of misuse or abuse of the vehicle by making enabled setting data accessible and visible on a terminal display device to modify data in the system, as suggested by Chervenka (Para [0003]).


Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chahley et al., US Patent Pub. US 20160120097 A1 (hereinafter Chahley) in view of Chervenka et al, US Patent Pub. US 20120001876 A1 (hereinafter Chervenka) as applied to Claims 1-7, 9, 11-15, 17-18, and 20 above, and in further view of Hunter, US Patent Pub. US 20120124500 A1 (hereinafter Hunter).

Claim 8
 teaches all the limitations of the base claims as outlined above.  
But the combination of Chahley and Chervenka fails to specify compare the input to a predetermined range and, upon confirming the input to be within the predetermined range, executing to apply the input to modify the parameter. 
However, Hunter teaches compare the input to a predetermined range and, upon confirming the input to be within the predetermined range, executing to apply the input to modify the parameter. (Hunter, Para [0050-51] - - Comparing user input to a range of valid operational/predetermined values for the controllable attribute/parameter, and if the value is within/confirmed the range, allowing the input to be used.)
Chahley, Chervenka, and Hunter are analogous art because they are from the same field of endeavor.  They relate to control system interfaces.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system interfaces to compare user input to a range of valid operational values for the controllable attribute, as taught by Chahley and Chervenka, and further incorporating, as taught by Hunter.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow large changes in controllable attributes with minimum input by comparing user input to a range of valid operational values for the controllable attribute, as suggested by Hunter (Para [0003]).

Claim 16
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
comparing the input to a predetermined range and, upon confirming the input to be within the predetermined range, applying the input to modify the parameter.
However, Hunter teaches comparing the input to a predetermined range and, upon confirming the input to be within the predetermined range, executing to apply the input to modify the parameter. (Hunter, Para [0050-51] - - Comparing user input to a range of valid operational/predetermined values for the controllable attribute/parameter, and if the value is within/confirmed the range, allowing the input to be used.)
Chahley, Chervenka, and Hunter are analogous art because they are from the same field of endeavor.  They relate to control system interfaces.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system interfaces to compare user input to a range of valid operational values for the controllable attribute, as taught by Chahley and Chervenka, and further incorporating, as taught by Hunter.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow large changes in controllable attributes with minimum input by comparing user input to a range of valid operational values for the controllable attribute, as suggested by Hunter (Para [0003]).

Claim 19
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
But the combination of Chahley and Chervenka fails to specify executing to compare the input to a predetermined range and, upon confirming the input to be within the predetermined range, executing to apply the input to modify the parameter.
compare the input to a predetermined range and, upon confirming the input to be within the predetermined range, executing to apply the input to modify the parameter. (Hunter, Para [0050-51] - - Comparing user input to a range of valid operational/predetermined values for the controllable attribute/parameter, and if the value is within/confirmed the range, allowing the input to be used.)
Chahley, Chervenka, and Hunter are analogous art because they are from the same field of endeavor.  They relate to control system interfaces.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system interfaces to compare user input to a range of valid operational values for the controllable attribute, as taught by Chahley and Chervenka, and further incorporating, as taught by Hunter.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow large changes in controllable attributes with minimum input by comparing user input to a range of valid operational values for the controllable attribute, as suggested by Hunter (Para [0003]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chahley et al., US Patent Pub. US 20160120097 A1 (hereinafter Chahley) in view of Chervenka et al, US Patent Pub. US 20120001876 A1 (hereinafter Chervenka) as applied to Claims 1-7, 9, 11-15, 17-18, and 20 above, and in further view of Hegmann et al., US Patent Pub. US 20040199274 A1 (hereinafter Hegmann).

Claim 10
The combination of Chahley and Chervenka teaches all the limitations of the base claims as outlined above.  
the input source is combined with the display as a Human Machine Interface (HMI).
However, Hegmann teaches the input source is combined with the display as a Human Machine Interface (HMI). (Hegmann, Para [0013] - - An HMI device that performs both input functionality and process variable display functionality.)
Chahley, Chervenka, and Hegmann are analogous art because they are from the same field of endeavor.  They relate to control system interfaces.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system interfaces, as taught by Chahley and Chervenka, and further incorporating the HMI device that performs both input functionality and process variable display functionality, as taught by Chervenka.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the required level of visual attention used to observe and control an industrial process by incorporating an HMI device that performs both input functionality and process variable display functionality, as suggested by Chervenka (Para [0013]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kowalchuk et al., US Patent Pub. US 20160135359 A1 relates to claims 1, 5-7, 13, and 18 regarding agricultural equipment that disperses granular product.
Henry et al., US Patent Num. US 9144190 B2 relates to claims 1, 5-7, 13, and 18 regarding agricultural equipment that disperses granular product at a metered rate.

Gorman et al., US Patent Pub. US 20150267719 A1 relates to claims 1, 3-4, 13, 15, and 18 regarding operator skill level information, and an operating parameter based on the operator command and the operator skill level information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119